W. J. Caprathe, J.
(dissenting). I agree with the majority that the trial court was in error when it held that subrogees are included in the term "as-signee” and are thus prohibited from bringing suit in the small claims division by the Revised Judicature Act. However, I disagree with the majority’s conclusion that the disposition of the lower court was correct. I believe that the statutes involved allow litigation of subrogation actions such as those involved in this case in small claims court.
It is only reasonable to assume that the Legislature intends its statutes to be interpreted in a way that would cause the most reasonable result in view of all of the circumstances. Since this is a case of first impression, we have the opportunity and responsibility to attempt to so interpret the *128statutes involved in this case. I do not think that the "direct and personal knowledge” requirement of MCL 600.8408(2); MSA 27A.8408(2) was intended to mean only an employee who actually perceived the transactions upon which the cause of action is based. Such a limited interpretation would preclude most business causes of action because rarely would an individual have personally perceived all of the facts in dispute. I believe that "direct and personal knowledge” means the type of knowledge an accounts manager would have in a collection case or an adjuster would have in the subrogation cases. In a minor auto accident property damage subrogation case, it is the adjuster who talks to the parties (occasionally witnesses), checks the police report, and looks at the damage. Who would be in a better position to bring the action and present the total picture?
The strict interpretation of the majority, in my opinion, would lead to a harsh result. Insurance companies with subrogation claims under $1,500 would have to pursue them in district court and be subject to the costs, formalities, and other rigors of a court generally designed to entertain disputes of a higher denomination. This will logically lead to an abandonment of an insurance company’s claims, or at least to a reduction in the net amount realized by the insurance company. In the end, the persons who will suffer will be those who purchase insurance, because their rates will go up. Many uninsured motorists who wrongfully cause damage to insured motorists will benefit. I do not believe that the Legislature intended this inequitable result. As we stated in Elbode v Allstate Ins Co, 147 Mich App 390, 395; 383 NW2d 209 (1985):
It is well established that courts must not construe a statute to achieve an absurd or unreason*129able result. Luttrell v Dep’t of Corrections, 421 Mich 93, 106; 365 NW2d 74 (1984), reh den 422 Mich 1201 (1985).
I would reverse the lower court and order it to enter a summary judgment in favor of the plaintiffs.